Citation Nr: 0616949	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-00 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Basic eligibility to vocational rehabilitation benefits.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 1971 to June 1977 
in the Marine Corps during which time he had three periods of 
service in Vietnam as a machine gunner, proof director (small 
arms), shore party man and proof technician helper

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, CO.

The veteran revoked his power of attorney with the Colorado 
Division of Veterans Affairs in March 2005; he is now 
unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's original claim for entitlement to service 
connection for diabetes mellitus, Type II, secondary to Agent 
Orange exposure, was filed in March 2002.  The RO granted 
service connection and assigned a 20 percent rating from 
February 12, 2002.

In the meantime, in December 2002, the veteran had filed a 
claim for vocational training.  The claim was referred to a 
contractor for testing and assessment, report from which is 
of record in a skeleton VR&E file associated with the general 
claims file.  

In a report in April 2003, the contractor, in essence, opined 
that (a) the veteran did have an impairment of employability 
but (b) that the effects of his service-connected 
disabilities did not make a material contribution to his 
vocational impairment.

In subsequent communications and actions, the veteran raised 
and the RO considered, entitlement to an increased rating for 
his diabetes mellitus and entitlement to various secondary 
service connected disabilities to include diabetic 
retinopathy.  

And while service connection was denied by the RO for 
retinopathy, in a rating action in January 2006, service 
connection was granted for nephropathy secondary to diabetes 
mellitus.

A notation is of record in the file, also dated in January 
2006, to the effect that there had been previously, an 
unadjudicated issue with regard to the evaluation for his 
diabetes and 

if the resulting action results in 
changes in the service connected 
disabilities, I would think that the VRC 
issue needs to be referred back to them 
for reconsideration to see if any of the 
changes results in any change in their 
decision.  (emphasis added)

The files, both claims file and VR&E, do not show that such 
action has taken place.

The veteran is entitled to all due process.  During the 
pending appeal, additional regulations have been promulgated 
to ensure that all evidence is of record and that VA assists 
veterans in obtaining all that can be acquired to support 
their claims.  It is unclear that all such information is in 
the file. 

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).

The 
veteran's 
entire 
VR&E and 
all 
associate
d folders 
should be 
attached 
to the 
claims 
file.  

2.  
Developme
nt and 
considera
tion of 
the VR&E 
issues 
now 
pending 
should be 
undertake
n within 
appropria
te 
regulatio
ns to 
include 
additiona
l 
testing, 
etc.

3.  The 
RO should 
readjudic
ate the 
issue of 
entitleme
nt to 
vocationa
l 
rehabilit
ation 
benefits 
based on 
all 
pertinent 
factors 
to 
include a 
determina
tion of 
whether 
his 
service 
connected 
disabilit
ies do or 
do not 
materiall
y 
contribut
e to an 
impairmen
t of 
employabi
lity.

4.  If 
the 
decision 
remains 
unsatisfa
ctory to 
the 
veteran, 
a SSOC 
should be 
issued, 
and he 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

